           Case 5:20-mj-00965 Document 6 Filed on 03/06/20 in TXSD Page 1 of 1
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                            March 06, 2020
                                                                          David J. Bradley, Clerk




Affiant Jose Monserrate
sworn and attested before me
on March 6, 2020,
at Laredo, Texas.
